The information in this prospectus supplement is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus supplement and the attached prospectus are not an offer to sell these securities and they are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Filed pursuant to Rule 424(b)(3) Registration No. 333-159281 SUBJECT TO COMPLETION PRELIMINARY PROSPECTUS SUPPLEMENT, DATED SEPTEMBER 23, PROSPECTUS SUPPLEMENT (To Prospectus dated September 23, 2009) $1,081,570,000 Mercedes-Benz Auto Receivables Trust 2009-1 Issuing
